     Case 3:73-cv-00127-MMD-WGC Document 2626 Filed 07/20/20 Page 1 of 11


1

2

3                                UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                   ***

6       UNITED STATES OF AMERICA, et al.,                 Case No. 3:73-cv-00127-MMD-WGC

7                                     Plaintiffs,                      ORDER
               v.
8
        WALKER RIVER IRRIGATION
9       DISTRICT, et al.,

10                                 Defendants.

11

12     I.     SUMMARY

13            This is an approximately 100-year-old case regarding apportionment of the water

14     of the Walker River, which begins in the high eastern Sierra Nevada mountains of

15     California, and ends in Walker Lake in Northern Nevada. See U.S. v. Walker River

16     Irrigation Dist., 890 F.3d 1161, 1165-69 (9th Cir. 2018) (“Walker IV”) (reciting the history

17     of     this     case);      see       also     Google        Maps,       Walker      River,

18     https://goo.gl/maps/jJsuqbBJB7KbrBaW8 (last visited July 16, 2020) (showing the river).

19     Before the Court is Plaintiff the United States of America’s motion for judgment on the

20     pleadings seeking judgment on five affirmative defenses in response to Plaintiff’s

21     counterclaims, which essentially seek to reopen a 1936 decree governing water rights in

22     the Walker River to secure increased water rights for the Walker River Paiute Tribe

23     (“Tribe”).1 (ECF No. 2606 (“Motion”).) Because the Court finds Plaintiff is entitled to

24
              1Defendants   filed a consolidated response (ECF No. 2619), and Plaintiff filed a
25
       reply (ECF No. 2622). More specifically, the Defendants who filed the consolidated
26     response are Walker River Irrigation District, Desert Pearl Farms, LLC, Peri Family Ranch,
       LLC, Peri & Peri, LLC, and Frade Ranches, Inc., Lyon County, Centennial Livestock, the
27     California State Agencies (State Water Resources Control Board, Department of Fish and
       Wildlife, and Department of Parks and Recreation), the Nevada Department of Wildlife,
28     the Schroeder Group, and Mono County. (ECF No. 2619 at 12 n.1.) The Court will refer to
       them collectively as “Defendants” in this order.
     Case 3:73-cv-00127-MMD-WGC Document 2626 Filed 07/20/20 Page 2 of 11


1      judgment as a matter of law on these particular affirmative defenses,2—and as further

2      explained infra—the Court will grant the Motion.

3      II.    BACKGROUND

4             The Court incorporates by reference the factual and procedural background of this

5      long-running case provided in Walker IV. See 890 F.3d at 1165-69. (See also ECF No.

6      2606 at 3 n.2 (suggesting that reviewing the prior published decisions and opinions in this

7      case is the best way to understand its history).) Briefly, the parties’ rights to use water from

8      the Walker River are governed by a decree entered in 1936, as modified following a Ninth

9      Circuit remand (the “1936 Decree”). See Walker IV, 890 F.3d at 1162, 1166-67. The

10     dispute currently before the Court involves claims filed by Plaintiff as counterclaims in the

11     1990s to effectively reopen the 1936 Decree to secure additional water rights for the Tribe.

12     See id. at 1167-68. Defendants have filed answers to those counterclaims, in which they

13     assert certain affirmative defenses to Plaintiff’s counterclaims. (ECF No. 2619 at 12 n.2

14     (proffering ECF No. 2544 as a representative answer containing affirmative defenses

15     common to most answers filed in this case).) Plaintiff’s Motion seeks dismissal of five

16     particular affirmative defenses asserted by most Defendants; (1) laches; (2) estoppel and

17     waiver; (3) no reserved rights to groundwater; (4) the United States lacks the power to

18     reserve water rights after Nevada’s statehood; and (5) claim and issue preclusion. (ECF

19     No. 2606 at 3.)

20            While the Court will discuss Walker IV throughout this order, by way of background,

21     the Walker IV court reversed and remanded a decision of the district judge previously

22     assigned to this case where he dismissed Plaintiff’s counterclaims under the doctrine of

23     res judicata. See 890 F.3d at 1168-69, 1172-73. However, the Walker IV court also

24     affirmed the prior district judge’s decision that the Court has jurisdiction to adjudicate

25     Plaintiff’s counterclaims. See id. at 1169-72. Plaintiff’s Motion can be conceptualized as

26

27
              2This   finding does not preclude Defendants from continuing to argue on the merits
28     that the “general principles of finality and repose[,]” Walker IV, 890 F.3d at 1173, should
       bar Plaintiff from reopening the 1936 Decree, as discussed herein.
                                                      2
     Case 3:73-cv-00127-MMD-WGC Document 2626 Filed 07/20/20 Page 3 of 11


1      an opening skirmish that will not fully resolve the larger battle on the merits of Plaintiff’s

2      counterclaims, which, with its jurisdiction confirmed by Walker IV, the Court will preside

3      over in subsequent proceedings. See id.

4      III.   LEGAL STANDARD

5             “Because a Rule 12(c) motion is functionally identical to a Rule 12(b)(6) motion, the

6      same standard of review applies to motions brought under either rule.” Gregg v. Hawaii,

7      Dep’t of Pub. Safety, 870 F.3d 883, 887 (9th Cir. 2017) (citation and internal quotation

8      marks omitted). “A judgment on the pleadings is properly granted when, taking all the

9      allegations in the pleadings as true, the moving party is entitled to judgment as a matter

10     of law.” Id. (citation and internal quotation marks omitted).

11     IV.    DISCUSSION

12            Defendants spend most of their response to the Motion arguing about general

13     principles of finality and repose. (ECF No. 2619.) But as Plaintiff points out in reply,

14     Defendants largely concede Plaintiffs have the correct understanding of the law when it

15     comes to the specific affirmative defenses targeted by the Motion. (ECF No. 2622.) Thus,

16     much of Defendants’ response is beside the point as to the narrow issues presented in

17     Plaintiff’s Motion. Defendants’ response instead signals to the Court that Plaintiff’s

18     counterclaims may present complex issues on the merits—but those issues are not yet

19     squarely before the Court.

20            Indeed, Defendants’ primary arguments in their response highlight—and fall

21     within—the tension created by the Ninth Circuit’s Walker IV opinion that will likely have a

22     significant impact on the merits of this case. On the one hand, the Walker IV court clearly

23     stated that “traditional claim preclusion and issue preclusion do not apply” to Plaintiff’s

24     counterclaims. 890 F.3d at 1172. On the other hand, citing Arizona v. California, 460 U.S.

25     605, 619 (1983) (“Arizona II”), the Walker IV court stated Plaintiff’s “counterclaims are

26     ‘subject to the general principles of finality and repose, absent changed circumstances or

27     unforeseen issues not previously litigated.”’ 890 F.3d at 1173. When it comes to resolving

28     the merits of Plaintiff’s counterclaims, the legal tension between these two statements may

                                                     3
     Case 3:73-cv-00127-MMD-WGC Document 2626 Filed 07/20/20 Page 4 of 11


1      be difficult to resolve. Moreover, because of the latter statement, nothing in this order

2      should be interpreted to foreclose Defendants from arguing that general principles of

3      finality and repose preclude the Court from reopening the 1936 Decree in subsequent

4      proceedings in this case. And, of course, the principles of finality and repose are similar in

5      some senses to res judicata, estoppel, waiver, and laches. However, the caselaw is

6      overwhelmingly on Plaintiff’s side as pertinent to its Motion, leading the Court to find that

7      Defendants may not explicitly assert the affirmative defenses challenged in the Motion.

8             The Court will address each of the challenged affirmative defenses in turn, infra—

9      after first addressing the preliminary matter of whether to consider Defendants’ exhibits

10     attached to their response. But this order obviously does not resolve Plaintiff’s

11     counterclaims.

12            A.     Considering Exhibits

13            Defendants attached several exhibits to their response. (ECF Nos. 2619-1 through

14     2619-14.) Plaintiff replies that the Court should not consider these exhibits, and requests

15     the Court set a supplemental briefing schedule if it decides to consider the exhibits and

16     thus treats Plaintiff’s Motion as one for summary judgment. (ECF No. 2622 at 7-8; see

17     also id. at 8 n.24.) The Court agrees with Plaintiff it is more appropriate to resolve the

18     Motion based solely on the pleadings (id. at 7-8), and therefore declines to consider the

19     exhibits.

20            “If, on a motion under Rule 12(b)(6) or 12(c), matters outside the pleadings are

21     presented to and not excluded by the court, the motion must be treated as one for

22     summary judgment under Rule 56.” Fed. R. Civ. P. 12(d). “However, judgment on the

23     pleadings is improper when the district court goes beyond the pleadings to resolve an

24     issue; such a proceeding must properly be treated as a motion for summary judgment.”

25     See Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542, 1550 (9th Cir. 1989)

26     (citations omitted). Thus, the Court starts from the presumption it should not consider the

27     exhibits, and recognizes it can only consider them if it converts Plaintiff’s Motion into one

28     for summary judgment.

                                                     4
     Case 3:73-cv-00127-MMD-WGC Document 2626 Filed 07/20/20 Page 5 of 11


1             The Court declines to convert Plaintiff’s Motion into one for summary judgment, and

2      therefore declines to consider the exhibits Defendants attached to their response. “[T]he

3      central question [in determining whether to convert a Rule 12 motion into one for summary

4      judgment] is whether the proffered materials and additional procedures required by Rule

5      56 will facilitate disposition of the action or whether the court can base its decision upon

6      the face of the pleadings.” Dreamdealers USA, LLC v. Lee Poh Sun, Case No. 2:13-cv-

7      1605-JCM-VCF, 2014 WL 3919856, at *3 (D. Nev. Aug. 12, 2014) (citations omitted). As

8      further explained infra, the Court can base its decision on the face of the pleadings. Thus,

9      there is no need to convert Plaintiff’s Motion into one for summary judgment. Moreover,

10     declining to consider Defendants’ exhibits better aligns with the judgment on the pleadings

11     analysis the Court must conduct. See Hal Roach, 869 F.2d at 1150; see also Ricketts v.

12     CBS Corps., 439 F. Supp. 3d 1199, 1199 n.2 (C.D. Cal. 2020), reconsideration denied,

13     Case No. CV1903895DSFMRWX, 2020 WL 3124218 (C.D. Cal. Mar. 19, 2020) (“a motion

14     for judgment on the pleadings is based on the factual allegations contained in the

15     challenged pleading[,] and evidentiary matters outside the pleadings are not relevant to

16     that determination.”) (internal quotation marks, punctuation, and citations omitted). The

17     Court therefore excludes Defendants’ exhibits from consideration in ruling on Plaintiff’s

18     Motion.

19            B.     Laches

20            Plaintiff first argues the equitable defense of laches does not apply when, as here,

21     Plaintiff is acting in its sovereign capacity to protect a property right held in trust by the

22     United States for the benefit of an Indian tribe. (ECF No. 2606 at 7-22; see also id. at 9-

23     10.) Defendants respond that “even if laches, waiver, and estoppel do not apply in the

24     most technical sense to the [Plaintiff’s] claims, they, like res judicata, at a minimum inform

25     the principles of finality and repose that do limit and preclude the [Plaintiff’s] claims.” (ECF

26     No. 2619 at 49.) That may be true, but it also does not make Plaintiff’s assertion any less

27     true. The Court thus agrees with Plaintiff.

28     ///

                                                      5
     Case 3:73-cv-00127-MMD-WGC Document 2626 Filed 07/20/20 Page 6 of 11


1             Plaintiff asserts Winters3 rights in its counterclaims. (ECF No. 2606 at 9-11; see

2      also ECF Nos. 58, 59 (counterclaims).) Winters rights are “federal reserved water rights”

3      that apply to Indian reservations, based on the implication that the federal government

4      “reserves appurtenant water then unappropriated to the extent needed to accomplish the

5      purpose of the reservation” when the government creates an Indian reservation. Agua

6      Caliente Band of Cahuilla Indians v. Coachella Valley Water Dist., 849 F.3d 1262, 1268

7      (9th Cir. 2017) (“Agua Caliente”) (citations omitted). The Supreme Court’s recognition of

8      Winters rights “stems from the belief that the United States, when establishing

9      reservations, intended to deal fairly with the Indians by reserving for them the waters

10     without which their lands would have been useless.” Id. (citations and internal punctuation

11     omitted). But “the Winters doctrine only applies in certain situations: it only reserves water

12     to the extent it is necessary to accomplish the purpose of the reservation, and it only

13     reserves water if it is appurtenant to the withdrawn land.” Id. (citations omitted). “Once

14     established, however, Winters rights vest on the date of the reservation and are superior

15     to the rights of future appropriators.” Id. (citations, internal quotation marks, and

16     punctuation omitted).

17            Laches is not available as a defense to Plaintiff’s assertion of Winters rights in its

18     counterclaims. See Walker IV, 890 F.3d at 1168-69, 1174 (reversing and remanding

19     district court order in this case that dismissed the same counterclaims at issue here, with

20     laches as one alternative basis for the ruling, though not analyzing the district court’s

21     latches finding in detail); see also U.S. v. Ahtanum Irr. Dist., 236 F.2d 321, 334 (9th Cir.

22     1956) (“No defense of laches or estoppel is available to the defendants here for the

23     Government as trustee for the Indian Tribe, is not subject to those defenses.”); U.S. v.

24     Washington, 853 F.3d 946, 967 (9th Cir. 2017) (“The United States cannot, based on

25     laches or estoppel, diminish or render unenforceable otherwise valid Indian treaty rights.”);

26     Swim v. Bergland, 696 F.2d 712, 718 (9th Cir. 1983) (“Laches or estoppel is not available

27
              3Winters   v. United States, 207 U.S. 564 (1908).
28

                                                     6
     Case 3:73-cv-00127-MMD-WGC Document 2626 Filed 07/20/20 Page 7 of 11


1      to defeat Indian treaty rights.”); U.S. v. State of Cal., 332 U.S. 19, 40, supplemented sub

2      nom. U.S. v. California, 332 U.S. 804 (1947), recognized as superseded by statute on

3      other grounds in Parker Drilling Mgmt. Servs., Ltd. v. Newton, 139 S. Ct. 1881, 1887

4      (2019) (“The Government, which holds its interests here as elsewhere in trust for all the

5      people, is not to be deprived of those interests by the ordinary court rules designed

6      particularly for private disputes over individually owned pieces of property; and officers

7      who have no authority at all to dispose of Government property cannot by their conduct

8      cause the Government to lose its valuable rights by their acquiescence, laches, or failure

9      to act.”) (footnote omitted). Defendants’ laches argument in its response (ECF No. 2619

10     at 49-65) buckles under the substantial weight of this caselaw.

11            It is true, as Defendants argue (ECF No. 2619 at 64), that the Walker River Indian

12     Reservation was not created by a treaty. See U.S. v. Walker River Irr. Dist., 104 F.2d 334,

13     335 (9th Cir. 1939) (“Walker III”) (“The Walker River Indian Reservation was set aside by

14     departmental action on November 29, 1859 for the use of the Pahute tribe.”). Defendants

15     attempt to distinguish Washington (and implicitly Swim) on this basis. (ECF No. 2619 at

16     63-65.) However, the Ninth Circuit found in Walker III that the lack of a treaty did not

17     preclude its recognition of the Walker River Tribe’s Winters rights. See id. at 336 (“We see

18     no reason to believe that the intention to reserve need be evidenced by treaty or

19     agreement.”), 339-40 (“We hold that there was an implied reservation of water to the extent

20     reasonably necessary to supply the needs of the Indians.”). Indeed, Walker III emphasized

21     that the federal government’s intent in creating the reservation, and obligations to the Tribe

22     because of its relationship to the Tribe as a trustee, are more important in determining

23     whether Winters rights exist than which type of document establishes the reservation. See

24     id. at 336. Thus, the Court does not find that the lack of a treaty creating the reservation

25     at issue here a meaningful distinction between this case and the cases referenced in the

26     preceding paragraph. To the contrary, the Court finds that laches is unavailable as an

27     affirmative defense because Plaintiff is acting in its sovereign capacity to protect a property

28     right held in trust by the United States for the benefit of the Tribe.

                                                      7
     Case 3:73-cv-00127-MMD-WGC Document 2626 Filed 07/20/20 Page 8 of 11


1             In sum, the Court will grant Plaintiff’s Motion as to Defendants’ affirmative defense

2      of laches.

3             C.     Waiver and estoppel

4             For similar reasons, the Court will also grant Plaintiff’s Motion as to Defendants’

5      asserted affirmative defenses of waiver and estoppel. The parties’ arguments are basically

6      the same as they are for laches (ECF Nos. 2606 at 7-22, 2619 at 45-65, 2622 at 17-21),

7      and the Court again agrees with Plaintiff these defenses are not strictly available to

8      Defendants in this case. See supra Section IV.B.; see also United States v. City of

9      Tacoma, Wash., 332 F.3d 574, 581 (9th Cir. 2003) (“there can be no argument that

10     equitable estoppel bars the United States’ action because, when the government acts as

11     trustee for an Indian tribe, it is not at all subject to that defense.”). Moreover, the Ninth

12     Circuit rejected an estoppel argument in Walker III. See 104 F.2d at 339-40. Thus,

13     Defendants cannot assert equitable estoppel or waiver in this case.

14            D.     No reserved rights for groundwater

15            Plaintiff also argues Defendants’ asserted affirmative defense that the Winters

16     doctrine does not apply to groundwater is foreclosed by the Ninth Circuit’s decision in

17     Agua Caliente. (ECF No. 2606 at 22; see also, e.g., ECF No. 2544 at 5 (including as the

18     eleventh affirmative defense, “[t]he implied reservation of water rights doctrine does not

19     apply to groundwater.”).) And as Plaintiff points out in reply (ECF No. 2622 at 10-11),

20     Defendants do not really respond to this argument, but instead pivot to what Defendants

21     themselves included as a separate affirmative defense (ECF No. 2544 at 5 (compare

22     Eleventh Affirmative Defense with Twelfth Affirmative Defense)) to argue that Agua

23     Caliente favors another one of Defendants’ merits positions (ECF No. 2619 at 65-67).

24            The Court agrees with Plaintiff. Agua Caliente establishes that the Winters doctrine

25     applies to groundwater. See 849 F.3d at 1270 (“And while we are unable to find controlling

26     federal appellate authority explicitly holding that the Winters doctrine applies to

27     groundwater, we now expressly hold that it does.”) (footnote omitted). The Court will

28

                                                    8
     Case 3:73-cv-00127-MMD-WGC Document 2626 Filed 07/20/20 Page 9 of 11


1      therefore grant Plaintiff’s Motion as to Defendants’ asserted defense that the Winters

2      doctrine does not apply to groundwater.

3             E.     U.S.’s power to reserve water rights after Nevada’s statehood

4             Plaintiff next argues Defendants’ asserted affirmative defense that Nevada

5      becoming a state deprived the United States of the power to reserve water for the benefit

6      and use of federal land is also contrary to governing law. (ECF No. 2606 at 24-28; see

7      also, e.g., ECF No. 2544 at 5 (asserting as the thirteenth affirmative defense that “[t]he

8      United States had no power, after Nevada became a State on October 31, 1864, to reserve

9      water for the benefit and use of federal land.”).) Defendants concede Plaintiff is correct.

10     (ECF No. 2619 at 67 (“[Plaintiff is] correct that, even after Nevada became a state, the

11     United States continued to have the power to reserve water for its property under the

12     Property Clause.”).) Thus, while there is no real dispute to resolve here, the Court will also

13     grant Plaintiff’s Motion as to this affirmative defense. See also U.S. v. Dist. Court In & For

14     Eagle Cty., Colo., 401 U.S. 520, 522-23 (1971) (“[T]he Federal Government had the

15     authority both before and after a State is admitted into the Union ‘to reserve waters for the

16     use and benefit of federally reserved lands.’”) (citations omitted); Walker III, 104 F.2d at

17     339-40 (finding the Winters doctrine applied to this case, and created rights dating to the

18     creation of the reservation in 1859, even though Nevada subsequently became a state).

19            F.     Claim and issue preclusion

20            Plaintiff finally argues that Defendants’ asserted defenses of claim and issue

21     preclusion are barred by the Ninth Circuit’s decision in Walker IV. (ECF No. 2606 at 28-

22     29.) Defendants generally respond with their arguments about finality and repose

23     addressed supra at the beginning of Section IV. (ECF No. 2619 at 25-45.) But the Ninth

24     Circuit was quite clear in Walker IV: “traditional claim preclusion and issue preclusion do

25     not apply.” 890 F.3d at 1172 (citation omitted). The Court will therefore also grant Plaintiff’s

26     Motion as to Defendants’ asserted affirmative defenses of claim and issue preclusion.

27     ///

28     ///

                                                      9
     Case 3:73-cv-00127-MMD-WGC Document 2626 Filed 07/20/20 Page 10 of 11


1             In addition, and separately, Plaintiff attacks some affirmative defenses and

2      arguments not raised in its Motion throughout its reply because Defendants raised them

3      in their response, and basically asks the Court to enter judgment as a matter of law on

4      those defenses and arguments at this time if the Court is so inclined. (ECF No. 2622; see

5      also e.g., id. at 12-13 (attacking Defendants’ Twelfth Affirmative Defense because

6      Defendants raised it in their response even though the Motion only targeted their Eleventh

7      Affirmative Defense).) The Court is not so inclined. It would be inappropriate to grant

8      judgment to Plaintiff on something Plaintiff did not raise in its Motion. No doubt, many

9      issues and arguments remain for the Court to resolve in this case before it can conclusively

10     resolve Plaintiff’s counterclaims. But this order only addresses the affirmative defenses

11     explicitly challenged in Plaintiff’s Motion.

12            G.     Leave to amend

13            Defendants request leave to amend their answers if the Court grants Plaintiff’s

14     Motion. (ECF No. 2619 at 70.) Leave will not be granted because amendment would be

15     futile. See Fed. R. Civ. P. 15(a) (providing that leave to amend should generally be granted

16     unless, among other reasons, amendment would be futile); see also Foman v. Davis, 371

17     U.S. 178, 182 (1962). As explained supra, Defendants’ asserted affirmative defenses

18     challenged in Plaintiff’s Motion fail as a matter of law. Defendants could not amend their

19     answers to make these affirmative defenses legally viable. The Court therefore declines

20     to grant Defendants leave to amend.

21     V.     CONCLUSION

22            The Court notes that the parties made several arguments and cited to several cases

23     not discussed above. The Court has reviewed these arguments and cases and determines

24     that they do not warrant discussion as they do not affect the outcome of the Motion.

25            It is therefore ordered that Plaintiff’s motion for judgment on the pleadings (ECF

26     No. 2606) is granted.

27     ///

28     ///

                                                      10
     Case 3:73-cv-00127-MMD-WGC Document 2626 Filed 07/20/20 Page 11 of 11


1            It is further ordered Plaintiff is entitled to judgment as a matter of law in its favor on

2      the following affirmative defenses: (1) laches; (2) estoppel/waiver; (3) no reserved rights

3      to groundwater; (4) the United States is without the power to reserve water rights after

4      Nevada’s statehood; and (5) claim and issue preclusion.

5            DATED THIS 20th day of July 2020.

6

7
                                                  MIRANDA M. DU
8                                                 CHIEF UNITED STATES DISTRICT JUDGE

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                    11
